— Judgment of the Supreme Court, New York County (Goodman, J.), rendered March 13, 1990, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree, and sentencing him, as a predicate felony offender, to concurrent terms of imprisonment of 2 to 4 years and 1 year, respectively, unanimously affirmed.
Viewing the evidence in a light most favorable to the People (People v Allah, 71 NY2d 830), defendant’s guilt of knowing possession of the stolen property was proved beyond a reasonable doubt by overwhelming evidence. Whether defendant was in recent and exclusive possession of the stolen property was essentially a factual issue (see, People v Baskerville, 60 NY2d 374, 382-383) and it was not error for the court to submit an instruction that the jury could draw this inference.
Defendant’s challenge to the purported introduction of evidence of uncharged crimes was not raised at an appropriate time by specific objection, and is therefore unpreserved for review as a matter of law. Were we to consider it we would find the argument to be without merit.
The court meaningfully responded to the jury’s note (People v Malloy, 55 NY2d 296, 301-302, cert denied 459 US 847), and, in seeking clarification, properly requested the jury to limit its readback request to relevant portions of the testimony (see, People v Charkow, 142 AD2d 734).
We have reviewed defendant’s claims in respect to the prosecutor’s summation and find them to be without merit. Concur — Sullivan, J. P., Wallach, Kassal and Rubin, JJ.